DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Final Rejection of August 25, 2021, filed November 23, 2021 is acknowledged.  Claims 1-5 are pending.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to the instantly claimed austenitic stainless steel weld metal is Hirata et al. (US 2010/0034689 A1), hereinafter Hirata, originally of record in the Non-Final Rejection dated May 03, 2021.  Hirata teaches an austenitic stainless steel ([0055]) for use in welded portions prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), and further these values meet the equations explained below the table.
Table
Element
Cl. 1 Range
Cit. [0044]; [0049]-[0051]
Motivation to optimize
Lower-Upper Overlap; average
C
0.01-0.10
0.05-0.15
Sufficient to improve high temperature strength, limited to avoid corrosion resistance deterioration ([0057])
0.05-0.10; 0.075
Si
0.20-0.70
≤ 1.0
Sufficient to deoxidize, increase corrosion resistance and oxidation resistance at high temperatures, limited to maintain creep strength and toughness ([0061])
0.2-0.7; 0.45
Mn
0.8-2.5
≤ 2.0
Sufficient to deoxidize and stabilize austenite phase, limited to maintain creep ductility and toughness ([0065])
0.8-2.0; 1.4
P
≤ 0.035
≤ 0.04
Limited because they are impurities, in order to maintain grain boundary binding force and avoid cracking ([0083]-[0084])

S
≤ 0.0030
≤0.03



0.01-0.60
≤ 4
Sufficient to stabilize the austenite phase and enhance high temperature strength, limited to avoid cracking ([0100])
0.01-0.6; 0.3
Co
0.01-1.00
≤ 1
Sufficient to increase stability of austenite phase and enhance high temperature strength, limited for cost effectiveness ([0106])
0.01-1.00; 0.5
Ni
8.0-12.0
6-13
Sufficient to obtain austenitic microstructure and structural stability for creep strength, limited to be cost effective ([0068])
8-12; 10
Cr
14.5-17.5
15-25
Sufficient to ensure oxidation and corrosion resistance at high temperatures, limited to maintain austenite phase stability at high temperatures and creep strength ([0070])
15-17.5; 16.25
Mo
1.0-2.2
≤ 2
Sufficient to enhance high temperature strength, limited to avoid deterioration of creep strength ([0102])
1.0-2; 1.5
N
0.02-0.10
0.03-0.15
Sufficient to ensure creep strength at high temperatures and limited to avoid cracking ([0074])
0.03-0.10; 0.07
Al
≤ 0.030
≤ 0.03
Limited to maintain workability and ductility

O
≤ 0.020
--


Sn
≤ 0.01
≤ 0.1
Limited because they are impurities, in order to maintain grain boundary binding force and avoid cracking ([0083]-[0084])

Sb
≤ 0.01
≤ 0.01



≤ 0.01
≤0.01


Bi
≤ 0.01
--


V
≤ 0.02
≤ 0.5
Sufficient to maintain creep strength at high temperatures and limited to avoid coarsening which causes decrease in creep strength and toughness ([0080])

Nb
≤ 0.02
≤ 1.0
Sufficient to maintain creep strength at high temperatures and limited to avoid coarsening which causes decrease in creep strength and toughness ([0080])

Ti
≤ 0.02
≤ 0.5
Sufficient to maintain creep strength at high temperatures and limited to avoid cracking ([0080])

W
≤ 0.50
≤ 2
Sufficient to enhance high temperature strength, limited to avoid cracking ([0104])

B
≤ 0.005
≤ 0.012
Sufficient to strengthen grain boundaries and limited to maintain melting point ([0117])

Ca
≤ 0.010
≤ 0.02
Sufficient to increase hot workability and limited to avoid reducing cleanliness ([0119]-[0125])

Mg
≤ 0.010
≤0.02


REM
≤ 0.10
≤ 0.1


Fe & impurities
balance
balance




	In order to confirm the equations are met, the average value of the upper and lower overlapping points between the claim and the citation were used (shown above in far right column of the Table).
	(i) 17.5≤Cr+Mo+1.5Si≤19.5  = 16.25 + 1.5 + (1.5* 0.45) = 18.02
	(ii) 11.0 ≤ Ni + 30x (C+N) + .5x(Mn+Cu+Co) ≤ 17.0  = 10 + 30 x(0.075+ 0.07) + 0.5 x (1.4+0.3+0.5) = 15.45.
	Hirata does not teach or suggest the entirety of the claimed composition alone or in combination with the prior art, because Hirata requires (Nb+2(V+Ti)) must be equal or greater than 0.2.  This value is a maximum of 0.1 using the maximum Nb, V and Ti values recited in claim, therefore the sum of Hirata teaches away from the claimed composition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed November 23, 2021, with respect to 35 U.S.C. 1 have been fully considered and are persuasive.  Specifically, the argument that the presently recited limits of Nb, V and Ti result in Hirata teaching away from the chemical composition claimed, as Hirata teaches that (Nb+2(V+Ti)) must be equal or greater than 0.2.  This value is a maximum of 0.1 using the maximum Nb, V and Ti values recited in claim, therefore Hirata teaches away from the composition claimed by applicant.  The rejections of August 25, 2021 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784